Citation Nr: 1530729	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This issue was previously before the Board in September 2010, December 2013, May 2014 and January 2015, on which occasions the case was remanded for further development.  As will be discussed below, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

The most credible and competent evidence of record does not support the conclusion that prostate cancer had its onset in service or within one year of service discharge or is otherwise etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2005 and May 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See February 2015 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

In 2010, 2013, 2014 and 2015 remands, the Board requested that the AOJ obtain a VA medical opinion addressing the nature and etiology of the Veteran's prostate cancer.  Accordingly, a February 2015 VA medical opinion indicates that the examiner reviewed the Veteran's past medical history and claims file and provided the requested opinion along with reasons and bases for that opinion.  The Board concludes that this opinion adequate for the purpose of rendering a decision in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

A. Law and Regulations

Under the relevant law and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

 Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cancer (malignant tumors) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's VBMS file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. 

B. Factual Background and Analysis

The Veteran seeks service connection for prostate cancer, stating that he was told he had a mole in his left groin area around the time of his discharge from service, and that about a year later the moles started to multiply and he was told that they were actually HPV (human papillomavirus).  He stated that he has been told that his prostate cancer may be due to the HPV.  See November 2011 statement.

STRs reflect that the Veteran received treatment on several occasions for various sexually transmitted diseases and genitourinary conditions.  STRs, including a June 1995 retirement examination report, are negative for complaints or findings related to prostate cancer.

Private treatment records dated in January 1998 show treatment for moles on the scrotum that had been present for four years or more (since 1994 or earlier), with some recent growth.  In February 1998, rectal examination  and prostate were normal.  Private treatment records dated in March 1998 indicate that the Veteran underwent removal and biopsies of multiple genital condyloma or genital warts on the left inner thigh, the scrotum, and the penile shaft.  He also underwent a urethroscopy, which showed "some very unusual changes" and inflammation.  (Condyloma acuminatum, also known as genital warts, are caused by HPV, which is a sexually transmitted disease.  See Dorland's Illustrated Medical Dictionary 409 (31st ed. 2007).)

Private treatment records show that laboratory testing in April 2002 revealed a PSA level of 4.4, which was high.  The Veteran was diagnosed with prostate cancer in May 2002 and underwent a prostatectomy.  Thereafter, in February 2003, PSA level was less than 0.1, which was normal.

In a March 2011 VA examination report, it  notes that the Veteran was diagnosed with and treated for prostate cancer in 2002.  The VA examiner opined that this condition was not related to service because there were no symptoms or treatment relating to prostate cancer shown in service. 

A February 2014 VA examination report notes the Veteran's history of prostate cancer diagnosed in 2002.  After reviewing the claims file, the examiner opined that the Veteran's prostate cancer was not incurred in, caused by or related to active duty military service and was not incurred in or related to treatment for any moles, lesions, sexually transmitted diseases, or other genitourinary conditions as shown in the service records.  The examiner stated:

Review of current medical literature does not support STD or superficial skin lesions as a proximate cause of prostate cancer; there is no medical nexus.  According to the SEER (Surveillance, Epidemiology, and End Results, 2003) Program Black men age greater than 50 have the highest incidence of prostate cancer above any other epidemiologic group.  Age was the single best predictive risk factor for development of the second most common malignancy in American men: prostate cancer.  Black race was the second.  Most likely etiology of Veteran's prostate cancer is natural age and race.  

The examiner also noted that the record did not show that the Veteran had any environmental exposure during his military service (such as to Agent Orange) that would cause his prostate cancer.

The VA examiner who conducted the February 2014 examination provided a June 2014 medical opinion.  The opinion states: "this opinion was clearly outlined in the original report in free text, blank worksheet in Capri, cut and pasted here for your convenience.  The prostate DBQ has been completed and is not necessary to repeat."  The February 2014 examination report was included below that statement, with no additional information.  

In a February 2015 VA opinion, the VA examiner stated that the claims file was reviewed in its entirety.  The examiner concluded that prostate cancer was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner stated that the Veteran's private treatment records, including the STRs, the 1998 treatment for genital lesions and 2002 treatment for prostate cancer were considered.  The examiner also considered the 2011 statement from the Veteran stating that his private physician told him that his prostate cancer may have been caused by HPV.  The examiner stated:

The records from Portsmouth Naval Hospital dated 10/10/98 describe lesions that are highly suspect for condyloma accuminata although they were labeled nevi.  The examiner believes it more likely than not that these lesions were sexually transmitted condyloma accuminata.  Records from Dr. K show surgical excision of multiple penile condyloma in March of 1998.  The unusual changes in the verumontanum appeared inflammatory in nature but not severe enough to cause the surgeon to enter the bladder searching for pathology.  Later in 2002, calculi was found in the ejaculatory duct nearby this area. 

Condyloma accuminata have been extensively studied over the years; they are the most common sexually transmitted disease in the US and has been found in up to 20% of all married men.  Human papillomavirus (HPV) is a DNA virus from a group of polyomaviruses and more than 120 types have been identified.  Sexual transmission causes the typical papillomatous lesions, primarily HPV sub-type 6, 11, 42-44.  Types 6 and 11 account for 90% of all condyloma accuminata.  Only 30-40 types are sexually transmitted. HPV affects skin and mucous membranes.

According to medical research, These 2 types (6 and 11) are the least likely to have neoplastic potential and are classed as low risk or non-oncogenic.  The more oncogenic types include 16, 18, 31, 33, 35, 39, 45, 52, 56 and 58.  None of these are found in the STD condyloma.  According to Medscape reference on condyloma accuminata, mortality is secondary to malignant carcinoma in both male and female.  This oncogenic potential has been reported to triple the risk of GU cancers among infected males, however, it has been found to be very rare in the types 6 and 11 which are the most commonly found subtype in the STD that the veteran had treated.

The role of HPV in prostate carcinogenesis is highly controversial according to a 2013 article published by National Institute of Health.  While some studies suggest a positive association, others do not reveal any correlation.  This article by Pascale, et. al. concluded that studies on the role of HPV in prostate oncogenesis were "very contradictory" and "not fully conclusive results" were noted.

About a dozen HPV types (including types 16, 18, 31, and 45) are called "high-risk" types because they can lead to cervical cancer, as well as anal cancer, vulvar cancer, vaginal cancer, and penile cancer.  The American Cancer Society as well as numerous other groups fail to recognize any relationship between condyloma HPV and adenocarcinoma of the prostate.
This examiner is unable to find scientific evidence to support Dr. K's statement re HPV may have caused the prostate cancer in this veteran.  However, the data in 2002 was much less extensive than that of today so it is possible that this was a theory that was in the process of being tested.  Only about 30 subtypes were identified in 2003 compared to more than 120 known today.

The examiner also noted that there was no evidence of abnormal PSA test results prior to 2002.  Moreover, the examiner noted that the Veteran is a former smoker.  The examiner concluded that it less likely than not that the Veteran's prostate cancer found in 2002 was incurred in service or is related to any treatment of any GU disorder that was evaluated or treated while on active duty.

Prostate cancer has been diagnosed.  Regarding the etiology of this prostate cancer, there is no objective indication of in-service incurrence of this disability.  As noted above, the evidence does not show any findings related to prostate cancer until 2002, nearly seven years after service.   In sum, the record fails to show by objective evaluation that the Veteran manifested any cancer to a degree of 10 percent by November 1996 (within the first year following her active duty service discharge in November 1995).

The preponderance of the evidence fails to show that the Veteran's prostate cancer was caused or aggravated by in-service disease or injury, to include in-service genitourinary conditions.  In reaching this conclusion, the Board notes that the February 2015 VA medical opinion provides the most probative evidence against the claim for service connection.  The VA examiner thoroughly reviewed the claims file, after which the examiner essentially opined that the Veteran's prostate cancer was not caused or aggravated by service, to include any genitourinary disorder that was evaluated or treated while on active duty.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  There is no medical opinion to the contrary.  (Although the Veteran has reported that his private physician believes there to be a nexus, no such opinion was provided.  Moreover, this assertion was addressed by the VA examiner, as noted above.)

Full consideration has been given to the Veteran's assertion that his prostate cancer was caused by HPV or other genitourinary condition manifested in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Prostate cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical testing and knowledge of these test results and their implications and other specific findings are needed to properly assess, diagnose, and determine the cause of the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, there is no indication that the Veteran is competent to etiologically link his prostate cancer to any symptoms he may have experienced in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cancer.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for prostate cancer is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


